Citation Nr: 0406999	
Decision Date: 03/17/04    Archive Date: 03/30/04

DOCKET NO.  94-18 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for the residuals (other than tinnitus) of a head injury.  

2.  Entitlement to an initial rating in excess of 10 percent 
for the residuals of a right knee injury.  

3.  Entitlement to an initial compensable rating for the 
residuals of a left knee injury.  

4.  Entitlement to an initial rating in excess of 10 percent 
for the residuals of a low back injury.  

(The additional issues of entitlement to an earlier effective 
date for the grant of service connection, and the assignment 
of a compensable disability rating, for tinnitus and a right 
knee disability are the subjects of a separate decision.)  




REPRESENTATION

Appellant represented by:	Hugh D. Cox, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

D. Dean, Counsel


INTRODUCTION

The appellant had verified active service from April 1979 to 
September 1992, with evidence of additional service from 
September 1972 to April 1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 1993 rating determination by the Winston-
Salem, North Carolina, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

This appeal has a long and complex procedural history, 
involving multiple Board decisions and multiple decisions by 
the U. S. Court of Appeals for Veterans Claims (Court).  The 
issues listed on the cover page were last denied by the Board 
in appellate decisions dated in May 2002 (relating to the 
ratings for the low back and both knees) and March 2003 
(pertaining to the rating for the head injury).  These Board 
decisions were later vacated and remanded to the Board by 
Court Orders dated in February 2003 and August 2003, 
respectively.  

In a rating action dated in June 2002, the RO erroneously 
interpreted the Board's May 2002 decision as authorizing the 
continuation of a 10 percent rating for the service-connected 
right knee disability after July 1997.  This matter is 
referred to the attention of the RO for corrective action 
before any of the further development specified below is 
accomplished.  


REMAND

Since the last adjudication of these claims by the RO, 
extensive new medical evidence has been received from the 
appellant and pursuant to an April 2002 Development Memo by 
the Board.  A remand for the initial review of this new 
evidence by the RO is required.  See Disabled American 
Veterans, et al. v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir., 2003).  

Furthermore, after a careful review of the evidentiary 
record, it appears that the notification requirements of the 
VCAA, as set forth at 38 U.S.C.A. § 5103(a) and explained at 
length in Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
may not have been fully satisfied in this case.  

In addition, the Board notes that the current record does not 
reflect that the RO has complied with its duty under 38 
C.F.R. § 3.159(b) (2003) to request that the veteran submit 
"any evidence in the claimant's possession that pertains to 
the claim."  Moreover, the RO should then initially 
adjudicate the veteran's claims on a de novo basis after all 
appropriate notification and development of the record has 
been completed.  

The Board notes that, in a recent precedent legal opinion, 
the VA General Counsel has held that the Veterans Claims 
Assistance Act (VCAA) of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) does not apply to so-called "downstream" issues 
resulting from a notice of disagreement rather than an 
original claim for benefits.  See VAOPGCPREC 8-2003 
(December 22, 2003).  This would include the initial rating 
issues at issue in this appeal.  However, both parties before 
the Court have agreed that the VCAA is applicable to this 
case, and the Court has remanded this appeal on more than one 
occasion for compliance with the VCAA.  This would seem to 
constitute the law of the case, which is controlling here.  
In order to accord the appellant every possible 
administrative consideration, the Board has concluded that 
the VCAA is applicable to the present appeal.  

Accordingly, this appeal IS REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC. for the 
following further actions:  

1.  The RO should issue a letter to the 
appellant providing him with the notice 
required under 38 U.S.C. § 5103(a) 
pertaining to the current claims seeking 
higher initial ratings for the listed 
disabilities, to include notification 
that he should submit any pertinent 
evidence in his possession.  

2.  The RO should take appropriate steps 
to obtain a copy of any pertinent 
evidence identified but not provided by 
the appellant.  

3.  If the RO is unable to obtain a copy 
of any pertinent evidence identified by 
the appellant, it should so inform the 
appellant and his representative and 
request them to provide a copy of the 
outstanding evidence.  

4.  After all appropriate development has 
been completed, including current VA 
examinations, if necessary, the RO should 
readjudicate the current claims on a de 
novo basis without reference to prior 
adjudications.  

If any benefits sought on appeal are not granted to the 
appellant's satisfaction, the appellant and his 
representative should be furnished an appropriate 
supplemental statement of the case and provided the requisite 
opportunity to respond.  In accordance with proper appellate 
procedures, the case should then be returned to the Board for 
further appellate consideration.  The appellant need take no 
further action until he is otherwise informed, but he may 
furnish additional evidence and argument on the remanded 
matters while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge, 
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



